TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2016



                                     NO. 03-15-00819-CR


                             Timothy Steven Blackard, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 MODIFIED AND, AS MODIFIED, AFFIRMED –
                     OPINION BY JUSTICE PEMBERTON


This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction but that there was error requiring correction. Therefore,

the Court modifies the district court’s judgment of conviction to delete the order for repayment

of $6,330.00 in attorney’s fees. The Court affirms the judgment of conviction as modified.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.